DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/15/2021 with respect to claims 15, 52 and 62 have been fully considered but they are not persuasive.
Page 8 of the Remarks, Applicants argued “…nowhere does Feng contemplate that N transmission subframes are within a transmission opportunity window,” Applicants are directed to figures 1-4 of Feng reference, wherein Feng discloses time-frequency resources instead of sub-frames recited in the claims. However, it merely a matter of obvious engineering choice as shown in this Office Action.
Page 10 of the Remarks, Applicants argued, “Additionally, nowhere does Novak contemplate any base station that allocates N transmission subframes in one semi-persistent scheduling period to a terminal, wherein N is an integer greater than 1,” Examiner respectfully disagrees. Feng discloses time-frequency resources transmission opportunities (i.e. N transmission resources) that is inherently greater than 1; Novak discloses semi-persistent scheduling resources. Therefore, Feng in view of Novak this the features recited in the claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 17, 19-27, 52, 62, and 74-77 are rejected under 35 U.S.C. 103 as being unpatentable Feng et al (US Pub. 2012/0275428A1), in view of Novak et al (US Pub. 2014/0177540), hereinafter referred to as Feng and Novak respectively.
Regarding claims 15, 52, 62, 74, and 76, Feng discloses a method and apparatus of resource allocation, comprising: receiving, by a terminal, semi-persistent 
Regarding claim 17, Feng discloses wherein a value of M is at least one of: a constant, configured by a system, and determined by the sending end (see fig. 1, step 102, sending end determines resource allocation).
Regarding claim 19, Feng in view of Novak discloses wherein the semi-persistent scheduling information comprises one of:
a starting position of the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0094], [0109], start position); 
the starting position of the transmission opportunity window and a length of the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position and bandwidth); 
the starting position of the transmission opportunity window, the length of the transmission opportunity window and a transmission opportunity interval (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);
the starting position of the transmission opportunity window, the length of the transmission opportunity window and a number of transmission opportunities within the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);
the starting position of the transmission opportunity window, the transmission opportunity interval and the number of transmission opportunities within the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);
the starting position of the transmission opportunity window, a transmission opportunity starting position in the transmission opportunity window and the length of the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);
the starting position of the transmission opportunity window, the transmission opportunity starting position in the transmission opportunity window, the length of the 
the starting position of the transmission opportunity window, the transmission opportunity starting position in the transmission opportunity window, the length of the transmission opportunity window and the number of transmission opportunities within the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks); and
the starting position of the transmission opportunity window, the transmission opportunity starting position in the transmission opportunity window, the transmission opportunity interval and the number of transmission opportunities within the transmission opportunity window (Feng, p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of resource blocks);
Regarding claim 20, Feng discloses wherein the semi-persistent scheduling information comprises a transmission opportunity indication bitmap; or comprises a starting position of a transmission opportunity window and the transmission opportunity indication bitmap (see Feng, p. [0078], bitmap).
Regarding claim 21, Feng in view of Novak discloses wherein the semi-persistent scheduling information comprises one or more transmission opportunity starting positions, or the semi-persistent scheduling information comprises one or more transmission opportunity starting positions for the N transmission opportunities and at 
Regarding claim 22, Feng in view of Novak discloses wherein the semi-persistent scheduling information comprises a plurality of transmission opportunity starting positions, and each of the plurality of transmission opportunity starting positions is used for indicating one transmission opportunity or a set of consecutive transmission opportunities among the N transmission opportunities (p. [0070]-[0073], [0078]-[0079], [0091], [0094], [0109], start position, bandwidth, and number of consecutive resource blocks; Novak [0037] and [0095]).
Regarding claim 23, Feng in view of Novak discloses wherein the semi-persistent scheduling information further comprises at least one of: adjustment information of a starting position of the N transmission opportunities, and adjustment information of a transmission opportunity window (see Feng, p. [0070] and [0105]; Novak [0037] and [0095]).
Regarding claim 24, Feng in view of Novak discloses wherein the semi-persistent scheduling information further comprises semi-persistent scheduling activation information for indicating activation (p. [0053], [0058], [0064]), reactivation (Feng, p. [0070] re-establishment) of a part of or all of the N transmission opportunities. 
Regarding claim 25, Feng does not explicitly disclose wherein (N - M) transmission opportunities, among the N transmission opportunities and other than the 
Regarding claims 26, 75 and 77, Feng does not explicitly disclose wherein the (N - M) transmission opportunities comprise a first transmission opportunity of the N transmission opportunities, the first transmission opportunity is used for sending the reference signal. Novak discloses this feature at fig. 4A, 5A-B (DCI/PDCCH is transmitted before data). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the feature disclosed by Novak in to Feng’s apparatus in order to save resource in the system. 
Regarding claim 27, Feng discloses wherein the semi-persistent scheduling information is received in one of the following manners: radio resource control (RRC) protocol signaling (see Feng, p. [0064], [0105]), downlink control information (DCI), and a media access control (MAC) message ([0069]-[0070], [0104]-[0105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184.  The examiner can normally be reached on 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAI D HOANG/Primary Examiner, Art Unit 2463